Filed pursuant to Rule 433 dated September 10, 2012 Relating to Preliminary Pricing Supplement dated September 10, 2012 to Prospectus Supplement dated May 7, 2012 and Prospectus dated November 23, 2011 Registration Statement No. 333-178133 Pricing Term Sheet for 3.65% Secured Medium-Term Notes, Series H due 2042 PUBLIC SERVICE ELECTRIC AND GAS COMPANY (PSE&G) Secured Medium-Term Notes, Series H Issuer: Public Service Electric and Gas Company Maturity Date: September 1, 2042 Trade Date: September 10, 2012 CUSIP: 74456QBA3 Original Issue Date/Settlement Date: September 13, 2012 Joint Book-Running Managers: Principal Amount: $350,000,000 Credit Suisse Securities (USA) LLC ($70,000,000) Price to Public: 99.513% of Principal Amount, plus accrued J.P. Morgan Securities LLC ($70,000,000) interest, if any, from September 13, 2012 if settlement Morgan Stanley & Co. LLC ($70,000,000) occurs after that date RBS Securities Inc. ($70,000,000) Interest Rate: 3.65% per annum Co-Managers: Interest Payment Dates: March 1 and September 1, BNY Mellon Capital Markets, LLC ($28,000,000) commencing March 1, 2013 Credit Agricole Securities (USA) Inc. ($28,000,000) Redemption: As specified in Preliminary Pricing CastleOak Securities, L.P. ($14,000,000) Supplement dated September 10, 2012. Make Whole amount during the Make Whole Redemption Period to be determined at a discount rate equal to the Treasury Rate plus 15 basis points (0.15%). The issuer has filed a registration statement (including a prospectus, a prospectus supplement and a preliminary pricing supplement) with the SEC for the offering to which this communication relates. Before you invest, you should read the prospectus, the prospectus supplement and the preliminary pricing supplement in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering. You may get these documents for free by visiting EDGAR on the SECs Web site at www.sec.gov . Alternatively, the issuer or any underwriter participating in the offering will arrange to send you these documents if you request them by calling Credit Suisse Securities (USA) LLC toll-free at 1-800-221-1037, J.P. Morgan Securities LLC collect at 1-212-834-4533, Morgan Stanley & Co. LLC toll-free at 1-866-718-1649 or RBS Securities Inc. toll-free at 1-866-884-2071.
